          Case 8:18-cv-03019-GJH Document 39 Filed 10/25/19 Page 1 of 1




                                                             Scott A. Zebrak
                                                             4530 Wisconsin Avenue NW, 5th Floor
                                                             Washington, DC 20016
                                                             202.450.3758 | scott@oandzlaw.com




October 25, 2019

Via ECF

Honorable George J. Hazel
United States District Court, District of Maryland
Greenbelt Division
6500 Cherrywood Lane
Suite 445A
Greenbelt, MD 20770

       Re:     American Chemical Society et al. v. ResearchGate GmbH,
               No. 8:18-cv-03019-GJH

Dear Judge Hazel:

We represent Plaintiffs in the above-referenced action and respectfully submit this letter
regarding Plaintiffs’ letter motion to compel discovery (ECF No. 36).

The Court held a telephonic conference on Plaintiffs’ letter motion on October 21, 2019 and
scheduled a second conference for October 28, 2019. With the benefit of the Court’s feedback,
the parties have met and conferred again and are in the process of making what we hope will be
substantial progress on resolving the issues discussed with the Court. With the Court’s
permission, the parties believe it makes sense to remove the October 28 conference from the
calendar. We will inform the Court if the parties are unable to resolve their disputes and seek
further assistance from the Court.

Thank you for your time and attention to this matter earlier this week.

                                                     Respectfully submitted,

                                                     /s/ Scott A. Zebrak

                                                     Scott A. Zebrak

cc: Counsel of Record (via ECF)
